Felton, Chief Judge.
H & L Construction Company, Inc. was chartered on April 15, 1957. By amendment the name of the corporation was changed to Homer Leggett Construction Company, Inc., before which time Homer Leggett acquired all of the stock of the corporation. Where the name of a corporation has been legally changed it is suable in the new corporate name, although the alleged cause of action may have arisen before the change. Porter v. State Grand Lodge No. 1, 146 Ga. 13 (1) (90 SE 281). The appellee contended on the trial that he intended to reorganize the original corporation but the evidence shows that this was not done. The changes made in the amendment authorized by the resolution of the sole stockholder were (1) the change of name as aforesaid, (2) the change of the *171principal office of the corporation from Dallas, Georgia, to the City of Hiram, Georgia, both of which were located in Paulding County. Under the circumstances above it was obviously error for the trial court to fail to give in charge the law cited above without request. It was also harmful to the appellant. There is no merit in the contention of the appellee that the special ground amounted to a claim that the jury found “contrary to specific charges of the court” and consequently was equivalent to claiming that the verdict was contrary to the evidence and that therefore the general grounds of the motion were the only complaints and that since they were waived the judgment should be affirmed.
The court erred in overruling the motion for a new trial on the special ground.

Judgment reversed.


Eberhardt and Whitman, JJ., concur.